Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101/112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
Claim 22 provides for the use of a polymer, but fails to claim steps or methods of using the polymer in the manufacturing process.
Claim 22 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,423,809 to Vanpoulle et al.
As to claims 1-3 and 8-9, Vanpoulle discloses a polyurethane material for coating optical fibers comprising the reaction product of a fluorinated diol with formula I and polyisocyanates:

    PNG
    media_image1.png
    116
    565
    media_image1.png
    Greyscale

In the formula, A is a carbon carbon double bond attached to an ether linkage (heteroalkyenyl group) that is attached to a fluorine (halogenated).
As to claims 4-7, 10-17, and 20 Vanpoulle discloses the formula presented above and in the formula, X4 = CH2, Y = O, X3 would be C, X2 would be C, and X1 is fluorine and the heteroalkyl group contains 3-4 carbon atoms.
As to claims 18-19, Vanpoulle discloses a process for preparing the polyurethane by reacting the halogenated diol with a polyisocyanate and an ethylenically unsaturated reactant (2:10-17).
.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2008/0182028 to Iu.
As to claims 1-3 and 8-9, Iu discloses polyurethanes comprising the reaction product of polyisocyanates and at least one fluoromodified diol of the following formula that has a fluorine containing heteroalkyl group side chain:

    PNG
    media_image2.png
    137
    289
    media_image2.png
    Greyscale

As to claims 4-7, 10-17, and 20, Iu discloses the diol of the formula above wherein Rf is attached to a CH2-O (heteroalkyl group) and contains CnFyHz groups wherein n is from 1 to 7, y = 1 to 15 and z is optional.  Preferred diols include PF-636 (See Examples).  PF-636 has the following formula:
 
    PNG
    media_image3.png
    103
    531
    media_image3.png
    Greyscale



As to claims 18-19, Iu discloses a process for preparing the polyurethane by reacting the halogenated diol with a polyisocyanate, and dimethylolpropionic acid (Example 1).
As to claims 21-22, Iu disclose polyurethane printing inks (coating or paint) (0003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763